Exhibit 10.20
NASH-FINCH COMPANY
AMENDED AND RESTATED
DIRECTOR DEFERRED COMPENSATION PLAN
1. Description.
     1.1 Name. The name of this plan (the "Plan”) is the “Amended and Restated
Nash-Finch Company Director Deferred Compensation Plan.”
     1.2 Purpose. The purpose of the Plan is to provide each Qualified Director
with the opportunity to defer receipt of Director Cash Compensation through
credits to his or her Share Account or Cash Account.
     1.3 Type. The Plan is maintained primarily for the purpose of providing
deferred compensation for Qualified Directors and is intended to be unfunded for
tax purposes. The Plan is intended to comply in form and operation with all
applicable law, including, to the extent applicable, the requirements of
Section 409A of the Code and will be administered, operated and construed in
accordance with this intention. The Plan has been operated in reasonable, good
faith compliance with Section 409A of the Code (within the meaning of Internal
Revenue Services Notices 2005-1, 2006-79 and 2007-86) during the period
beginning January 1, 2005 and ending on the effective date of this amendment and
restatement.
     1.4 Relationship to 1997 Non-Employee Director Stock Compensation Plan. The
Company previously adopted the Nash-Finch Company 1997 Non-Employee Director
Stock Compensation Plan (the “1997 Plan”), a plan which, as amended, is similar
in purpose and type to the Plan. Because of changes in the Code that change the
taxation of non-qualified deferred compensation arrangements for amounts
deferred on or after January 1, 2005, the Company has elected (a) to amend the
1997 Plan to provide that there may be no new participants in such plan after
December 31, 2004 and that no additional deferrals may be made by participants
in such plan after December 31, 2004, and (b) to adopt this new Plan for amounts
deferred after December 31, 2004, in each case determining the timing of any
deferral in a manner consistent with Section 409A of the Code and the
regulations, rulings and guidance issued thereunder by the U.S. Treasury
Department and the Internal Revenue Service.
2. Participation.
     2.1 Eligibility. Each individual who is a Qualified Director is eligible to
participate in the Plan. A Participant who has suspended his or her deferral
elections in connection with an Unforeseeable Emergency is not eligible to elect
additional deferrals with respect to the remainder of the Plan Year during which
the suspension occurs.
     2.2 Enrollment and Commencement of Participation.
     (a) As a condition to participation, each Qualified Director as of the
first day of a Plan Year shall complete, execute and return to the Administrator
an election form and a beneficiary designation form prior to the first day of
such Plan Year, or such earlier deadline as may be established by the Plan
Rules.

 



--------------------------------------------------------------------------------



 



     (b) An individual who first becomes a Qualified Director after the first
day of a Plan Year must, in order to participate for the remainder of that Plan
Year, complete and return to the Administrator the documents specified in
Section 2.2(a) within thirty (30) days after he or she first becomes a Qualified
Director, or by such earlier deadline as may be established by Plan Rules. In
such event, such person shall not be permitted to defer under the Plan any
portion of his or her Director Cash Compensation that is paid with respect to
services performed prior to his or her participation commencement date.
     (c) Each Qualified Director shall commence participation in the Plan on the
date that the Administrator determines that the Qualified Director has met all
participation requirements, including returning all required documents to the
Administrator within the specified time period. The Administrator shall process
a Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to and accepted by the Administrator.
     (d) If a Qualified Director fails to meet all requirements contained in
this Section 2.2 within the period required, that Qualified Director shall not
be entitled to participate in the Plan during such Plan Year.
     2.3 Condition of Participation. Each Qualified Director, as a condition of
participation in the Plan, is bound by all of the terms and conditions of the
Plan and the Plan Rules, including but not limited to the reserved right of the
Company to amend or terminate the Plan, and must furnish to the Administrator
such pertinent information, and execute such election forms and other
instruments, as the Administrator or Plan Rules may require by such dates as the
Administrator or Plan Rules may establish.
     2.4 Termination of Participation. A Participant will cease to be such as of
the date on which he or she is not then eligible to make deferrals and his or
her entire Account balance has been distributed.
3. Deferral Elections.
     3.1 Minimum and Maximum Deferrals.
     (a) Full Plan Year. For each full Plan Year, a Participant may elect to
defer the payment of his or her Director Cash Compensation by any one percent
increment from one percent to a maximum of one hundred percent (100%). The
percentage so elected for Director Cash Compensation will automatically apply to
the Participant’s Director Cash Compensation as adjusted from time to time. The
Participant may also elect to defer any dollar amount of Director Cash
Compensation, in even $1,000 increments, so long as the total amount deferred
will not, in any case, exceed the applicable maximum deferral amount as
specified above. For an election to be effective, a Participant must elect to
defer a minimum of $5,000 of his or her annual Director Cash Compensation. If
the Administrator determines, prior to the beginning of a Plan Year, that a
Participant has made an election for less than the stated minimum annual
deferral amount, or if no election is made, the amount deferred shall be zero.

2



--------------------------------------------------------------------------------



 



     (b) Short Plan Year. If a Participant first becomes eligible to participate
in the Plan after the first day of a Plan Year, the minimum annual amount of his
or her Director Cash Compensation that may be deferred shall be equal to $5,000
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year after the Qualified Director first becomes
eligible to participate in the Plan and the denominator of which is 12. The
maximum annual amount that may be deferred for that Plan Year will be the amount
of Director Cash Compensation not yet earned by the Participant as of the date
the Participant commences participation in the Plan.
     3.2 Elections to be Made.
     (a) In connection with a Participant’s commencement of participation in the
Plan and for each succeeding Plan Year, the Participant shall make the following
elections:
     (i) an election as to the amount of Director Cash Compensation payable with
respect to such Plan Year that is to be deferred;
     (ii) an election as to how the deferral is to be allocated (in increments
of one percent) among his or her Cash Subaccount and Share Subaccount for such
Plan Year;
     (iii) an election, as described in Section 6.1(b), as to the manner in
which the Participant will receive his or her Separation Benefit for such Plan
Year;
     (iv) an election, as described in Section 6.2(b), as to the manner in which
the Participant will receive his or her Disability Benefit for such Plan Year;
     (v) such other elections as the Administrator deems necessary or desirable
under the Plan.
For any election to be valid, the election form must be completed and signed by
the Participant, timely delivered to the Administrator (in accordance with
Section 2.2 above) and accepted by the Administrator. Elections with respect to
a Plan Year succeeding the Plan Year in which the Participant’s participation
commences shall be made by timely delivering a new election form to the
Administrator, in accordance with Plan Rules, before the end of the Plan Year
preceding the Plan Year for which the election is made. If no such election form
is timely delivered for a Plan Year, the Director Cash Compensation to be
deferred shall be zero for that Plan Year.
4. Crediting and Vesting of Contributions to a Participant’s Account.
     4.1 Participant Accounts. The Administrator will establish and maintain an
Account for each Participant to evidence amounts credited with respect to the
Participant pursuant to

3



--------------------------------------------------------------------------------



 



Sections 4 and 5. A Participant’s Account may include a Cash Subaccount and a
Share Subaccount.
     4.2 Withholding and Crediting of Covered Compensation. For each Plan Year,
deferrals of Director Cash Compensation shall be withheld at the time the
Director Cash Compensation is or otherwise would be paid to the Participant,
whether or not this occurs or would occur during the Plan Year to which these
amounts relate. Deferred amounts of Director Cash Compensation will be credited
to a Participant’s Account at the time such amounts would otherwise have been
paid to the Participant. Such credits to the Qualified Director’s Cash
Subaccount will be in U.S. dollars in an amount equal to the amount of the
deferral allocated to the Cash Subaccount by the Qualified Director. Such
credits to a Qualified Director’s Share Subaccount will be the number of full
and fractional Share Units determined by dividing the amount of Director Cash
Compensation to be allocated to the Share Subaccount by the Market Price on the
date as of which the credit is made.
     4.3 Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in the Plan to the contrary, should the complete distribution of a
Participant’s vested Account balance occur prior to the date on which any
portion of the Director Cash Compensation that a Participant has elected to
defer in accordance with Section 3.1 would otherwise be credited to the
Participant’s Account, such amount shall not be so credited but shall be paid to
the Participant in a lump sum as soon as administratively practicable after such
amount would otherwise have been credited to the Participant’s Account, but in
no event later than March 15 of the year following the calendar year in which
such amount would otherwise have been credited to the Participant’s Account.
     4.4 Vesting. A Participant shall at all times be 100% vested in his or her
Account balance.
5. Investment Credits.
     5.1 Cash Subaccounts.
     (a) Designation of Measurement Funds. The Administrator will designate two
or more Measurement Funds that will serve as the basis for determining
Investment Credits to a Participant’s Cash Subaccount. The Administrator may,
from time to time, designate additional Measurement Funds or eliminate any
previously designated Measurement Funds. The designation or elimination of a
Measurement Fund pursuant to this Section 5.1(a) is not a Plan amendment. The
Administrator will not be responsible in any manner to any Participant,
Beneficiary or other person for any damages, losses, liabilities, costs or
expenses of any kind arising in connection with any designation or elimination
of a Measurement Fund.
     (b) Participant Direction. A Participant must direct the manner in which
amounts credited to his or her Cash Subaccount pursuant to Section 4 will be
allocated among and deemed to be invested in the Measurement Funds designated
pursuant to Section 5.1(a). Such allocation and investment directions shall be
submitted in writing on an election form to the Administrator. If a Participant
fails to direct the manner in

4



--------------------------------------------------------------------------------



 



which amounts credited to his or her Cash Subaccount will be deemed to be
invested, his or her Cash Subaccount balance will automatically be allocated to
and deemed invested in the Measurement Fund specified in Plan Rules. Amounts
will be deemed to be invested in accordance with the Participant’s direction on
or as soon as administratively practicable after the date the amounts are
credited to the Participant’s Cash Subaccount.
     (c)
     (d) Change in Direction for Account Balances and Future Credits. A
Participant may, at any time, direct a change in the manner in which future
credits to his or her Cash Subaccount pursuant to Section 4 will be, or his or
her existing Cash Subaccount balance is, allocated among and deemed to be
invested in the Measurement Funds designated pursuant to Section 5.1(a). Any
such direction may be made separately for an existing Cash Subaccount balance
and for future amounts to be credited to a Cash Subaccount. Any change in
allocation and investment direction shall be submitted in writing on an election
form to the Administrator, and will be effective as soon as reasonably
practicable after receipt of the election form by the Administrator.
     (e) Effecting a Change in Direction. In providing any direction described
in Sections 5.1(b) and (c), the Participant shall specify on the election form,
in increments of one percent (1%), the percentage of his or her Cash Subaccount
balance or of future credits to his or her Cash Subaccount, as applicable, to be
allocated/reallocated to each Measurement Fund. Any such direction will remain
in effect until the Participant subsequently submits a properly completed new
election form to the Administrator.
     (f) Account Adjustment. As of the close of business on each day on which
trading occurs on the NASDAQ National Market System, the Administrator will
cause each Participant’s Cash Subaccount balance to be adjusted (upward or
downward) to reflect the investment performance, since the last adjustment, of
the Measurement Funds among which the Cash Subaccount balance has been allocated
and hypothetically invested.
     5.2 Share Subaccounts.
     (a) Cash Dividends. If a cash dividend is declared by the Company’s Board,
on the date such dividend is paid or payable to the Company’s stockholders, a
Participant’s Share Subaccount will be credited with that number of full and
fractional Share Units determined by dividing (i) the dollar amount of the
dividends that would have been payable to the Participant if the number of Share
Units credited to the Participant’s Share Subaccount on the record date for such
dividend payment had then been Shares registered in the name of such
Participant, by (ii) the Market Price on the date as of which the credit is
made.
     (b) Stock Dividends. If a dividend is declared by the Company’s Board which
is payable in Shares, on the date such dividend is paid or payable to the
Company’s stockholders, a Participant’s Share Subaccount will be credited with
that number of full and fractional Share Units determined by multiplying (i) the
aggregate

5



--------------------------------------------------------------------------------



 



number of Share Units credited to a Participant’s Share Subaccount as of such
date by (ii) the number of Shares payable as a dividend on each outstanding
Share in connection with such dividend declaration.
     (c) Adjustments. In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation, rights
offering or any other change in the Company’s corporate structure or Shares, the
Administrator will make such adjustment, if any, as the Administrator may deem
appropriate in the number and kind of Share Units credited to Share Subaccounts.
     5.3 No Actual Investment. The Measurement Funds and Share Units are to be
used only for record-keeping purposes to adjust a Participant’s Account Balance,
and nothing contained in the Plan or done in accordance with the terms of the
Plan shall be considered or construed in any manner as an actual investment of a
Participant’s Account Balance in any such Measurement Fund or Share Unit. A
Participant’s Account Balance will at all times be a bookkeeping entry only and
will not represent any investment made on his or her behalf by the Company or
the Trust; the Participant shall at all times remain an unsecured creditor of
the Company. If the Company or the Trustee decides to invest funds in any or all
of the investments on which the Measurement Funds or Share Units are based, or
in any comparable investments, no Participant shall have any rights in or to
such investments themselves.
     5.4 Participant Responsibilities. Each Participant is solely responsible
for any and all consequences of his or her investment directions made pursuant
to Section 3.2(a)(ii) and this Section 5. Neither the Company, any of its
directors, officers or employees, nor the Administrator has any responsibility
to any Participant or other person for any damages, losses, liabilities, costs
or expenses of any kind arising in connection with any investment direction made
by a Participant pursuant to the Plan.
6. Distributions of Amounts Credited to Plan Accounts.
     6.1 Separation Benefit.
     (a) Amount of Separation Benefit. A Participant who experiences a
Separation from Service shall receive, as a Separation Benefit, his or her
vested Account balance, calculated as of the close of business on the
Participant’s Benefit Distribution Date.
     (b) Payment of Separation Benefit. A Participant, in connection with his or
her initial commencement of participation in the Plan and for each succeeding
Plan Year, shall irrevocably elect on an election form to receive his or her
Separation Benefit in a lump sum or pursuant to the Annual Installment Method
for up to fifteen (15) years. If a Participant does not make any election with
respect to the payment of his or her Separation Benefit for a Plan Year, then
such Participant shall be deemed to have elected to receive the Separation
Benefit in a lump sum for such Plan Year. For purposes of this Section 6, a
single lump sum payment may be made in the form of cash or Shares. The lump sum
payment shall be made, or installment payments shall commence, no later than
sixty (60) days after the Participant’s Benefit Distribution Date for such Plan
Year.

6



--------------------------------------------------------------------------------



 



Remaining installments, if any, shall be paid no later than sixty (60) days
after each anniversary of the Participant’s Benefit Distribution Date for such
Plan Year.
     (c) Change in Election. A Participant may change his or her election with
respect to the payment of a Separation Benefit for each Plan Year one time by
submitting an election form to the Administrator in accordance with the
following criteria:
     (i) Such election form must be submitted to and accepted by the
Administrator at least twelve (12) months prior to the Participant’s originally
scheduled Benefit Distribution Date for such Plan Year;
     (ii) The Separation Benefit payment(s) is (are) delayed at least five
(5) years from the Participant’s originally scheduled Benefit Distribution Date
for such Plan Year in accordance with the requirements of Section 409A(a)(4) of
the Code and regulations and rulings issued thereunder; and
     (iii) The election to change the timing of the payment of the Separation
Benefit shall have no effect until at least twelve (12) months after the date on
which the election is made for such Plan Year.
     6.2 Disability Benefit.
     (a) Amount of Disability Benefit. Upon a Participant’s Disability, the
Participant shall receive a Disability Benefit, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date.
     (b) Payment of Disability Benefit. A Participant, in connection with his or
her initial commencement of participation in the Plan and for each succeeding
Plan Year, shall irrevocably elect on an election form to receive the Disability
Benefit in a lump sum or pursuant to the Annual Installment Method for up to
five (5) years. If a Participant does not make any election with respect to the
payment of the Disability Benefit for a Plan Year, then such Participant shall
be deemed to have elected to receive the Disability Benefit in a lump sum for
such Plan Year. The lump sum payment shall be made, or installment payments
shall commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.
     6.3 Death Benefit.
     (a) Amount of Death Benefit. The Participant’s Beneficiary(ies) shall
receive a Death Benefit upon the Participant’s death which will be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date.
     (b) Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment, whether or not installment
payments had already commenced to the Participant before his or her death. The
lump

7



--------------------------------------------------------------------------------



 



sum payment shall be made no later than sixty (60) days after the Participant’s
Benefit Distribution Date.
     6.4 Partial Distributions. Any installment payment or partial distribution
to a Participant from his or her Cash Subaccount shall be deemed to have been
made proportionally from each of the Measurement Funds into which amounts
credited to such Subaccount are deemed invested, based on the ratio of the
amount deemed invested in each such Measurement Fund to the Participant’s total
Cash Subaccount balance as of the date the amount of the installment payment or
partial distribution is determined. The undistributed portion of an Account
distributed in the form of installment payments or a partial distribution will
continue to receive Investment Credits in accordance with the Plan.
     6.5 Form of Distribution. Any distribution from a Participant’s Cash
Subaccount will be made in cash only. Any distribution from a Participant’s
Share Subaccount will be made in full Shares only and cash in lieu of any
fractional Share (in an amount based on the Market Price on the applicable
distribution date).
     6.6 Reduction of Account Balance. The balance of the Account from which a
distribution is made will be reduced by the amount of the distribution as of the
date of the distribution.
     6.7 Limitations on Share Distributions. Notwithstanding any other provision
of the Plan to the contrary, neither the Company nor the Trustee is required to
issue or distribute any Shares under the Plan, and a distributee may not sell,
assign, transfer or otherwise dispose of Shares issued or distributed pursuant
to the Plan, unless (a) there is in effect with respect to such Shares a
registration statement under the Securities Act and any applicable state
securities laws or an exemption from such registration under the Securities Act
and applicable state securities laws, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body which the Company
deems necessary or advisable. The Company or the Trustee may condition such
issuance, distribution, sale or transfer upon the receipt of any representations
or agreements from the parties involved, and the placement of any legends on
certificates representing Shares, as may be deemed necessary or advisable by the
Company in order to comply with such securities laws or other restrictions. This
Section 6.7 will not operate to defer the date as of which the benefit payable
to the Participant under the Plan is includable in taxable income under
Section 409A of the Code.
7. Withdrawals for Unforeseeable Emergencies.
     7.1 Suspension of Deferrals; Distribution. If a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Administrator to
suspend deferrals of Director Cash Compensation to the extent deemed necessary
by the Administrator to satisfy the Unforeseeable Emergency. If suspension of
deferrals is not sufficient to satisfy the Participant’s Unforeseeable
Emergency, or if suspension of deferrals is not required under applicable tax
law, the Participant may further petition the Administrator to receive a partial
or full distribution of his or her vested Account balance from the Plan.

8



--------------------------------------------------------------------------------



 



     7.2 Limitation on Amount of Distribution. Any distribution under
Section 7.1(a) shall not exceed the lesser of (a) the Participant’s vested
Account balance, calculated as of the close of business on the date on which the
amount becomes payable, or (b) the amount necessary to satisfy the Unforeseeable
Emergency, plus amounts reasonably necessary to pay taxes reasonably anticipated
as a result of the distribution, all as determined by the Administrator.
Notwithstanding the foregoing, a Participant may not receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (iii) by suspension
of deferrals under the Plan, if the Administrator, in its sole discretion,
determines that suspension is required by applicable tax law. Any distribution
pursuant to this Section 7.1 will be made first from the Participant’s Cash
Subaccount and then from the Participant’s Share Subaccount, with the amount
distributed from the Share Subaccount determined based upon the Market Price as
of the close of business on the date the amount becomes payable.
     7.3 Suspension of Deferrals. If the Administrator approves a Participant’s
petition for suspension and/or distribution under Section 7.1(a), the
Participant’s deferrals under the Plan shall be suspended as of the date of such
approval. If a petition for distribution under Section 7.1(a) is approved, the
Participant shall receive the approved distribution from the Plan within sixty
(60) days of the date of such approval. Deferrals suspended under this
Section 7.1 may not recommence until the first day of the next Plan Year
beginning after the date deferrals ceased.
8. Beneficiary Designation and Distributions.
     8.1 Manner of Designation. Each Participant may designate, on a form
prescribed by the Administrator, one or more primary and contingent
Beneficiaries to receive his or her Account balance after his or her death. A
Participant may change or revoke any Beneficiary designation at any time. Any
such designation, change or revocation will be effective only if a properly
completed beneficiary designation form is executed by the Participant and
received by the Administrator during the Participant’s lifetime. Upon receipt by
the Administrator of a new beneficiary designation form, all beneficiary
designations previously filed shall be canceled.
     8.2 Spousal Consent. No designation of a primary Beneficiary other than the
Participant’s spouse is effective unless the spouse consents to the designation
or the Administrator determines that spousal consent cannot be obtained because
the spouse cannot reasonably be located or is legally incapable of consenting.
Any spousal consent must be in writing, acknowledge the effect of the election
and be witnessed by a notary public. Such a consent is effective only with
respect to the Beneficiary or class of Beneficiaries so designated and only with
respect to the spouse who so consented.
     8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary, or revokes a Beneficiary designation without naming another
Beneficiary, or designates one or more Beneficiaries none of whom survives the
Participant or exists at the time in question, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

9



--------------------------------------------------------------------------------



 



     8.4 Identifying Beneficiaries. The automatic Beneficiaries specified in
Section 8.3 and the Beneficiaries designated by the Participant become fixed as
of the Participant’s death so that, if a Beneficiary survives the Participant
but dies before the receipt of the payment due such Beneficiary, the payment
will be made to the representative of such Beneficiary’s estate. Any designation
of a Beneficiary by name that is accompanied by a description of relationship to
the Participant or only by statement of relationship to the Participant is
effective only to designate the person or persons standing in such relationship
to the Participant at the time of the Participant’s death. If the Administrator
has any doubt as to the proper Beneficiary to receive payments pursuant to the
Plan, the Administrator shall have the right, exercisable in its discretion, to
cause the Company or the Trustee to withhold such payments until this matter is
resolved to the Administrator’s satisfaction.
     8.5 Payment in Event of Incapacity. If any individual entitled to receive
any payment under the Plan is, in the judgment of the Administrator, physically,
mentally or legally incapable of receiving or acknowledging receipt of the
payment, and no legal representative has been appointed for the individual, the
Administrator may (but is not required to) cause the payment to be made to any
one or more of the following as may be chosen by the Administrator: the
Beneficiary (in the case of the incapacity of a Participant); the institution
maintaining the individual; a custodian for the individual under the Uniform
Transfers to Minors Act of any state; or the individual’s spouse, children,
parents, or other relatives by blood or marriage. The Administrator is not
required to see to the proper application of any such payment.
     8.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary or in accordance with Section 8.5 shall fully and completely
discharge the Company and the payment completely discharges all claims under the
Plan against the Company, the Administrator, the Plan and the Trust to the
extent of the payment.
9. Source of Payments; Nature of Interest.
     9.1 Trust.
     (a) Establishment of Trust. The Company may establish a Trust with an
independent corporate trustee in order to provide assets from which the
obligations of the Company to the Participants and their Beneficiaries under the
Plan may be fulfilled. The Trust must be a grantor trust that conforms
substantially with the model trust described in Revenue Procedure 92-64. The
Company may from time to time transfer to the Trust cash, marketable securities
or other property, including securities issued by the Company, acceptable to the
Trustee in accordance with the terms of the Trust.
     (b) Change in Control. Notwithstanding Section 9.1(a) and only to the
extent such transfer would not be treated as a transfer of property within the
meaning of Section 83(b) of the Code by operation of Section 409A(b)(2) of the
Code, not later than the effective date of a Change in Control, the Company must
transfer to the Trust an amount not less than the amount by which (i) one
hundred and twenty five percent (125%) of the aggregate balance of all
Participants’ Accounts as of the last day of the month immediately preceding the
effective date of the Change in Control exceeds (ii) the value

10



--------------------------------------------------------------------------------



 



of the Trust assets attributable to amounts previously contributed by the
Company as of the most recent date as of which such value was determined.
     9.2 Source of Payments.
     (a) Company’s Responsibility. The Company will pay, from its general
assets, the portion of any benefit payable pursuant to Sections 6, 7 or 8, and
all costs, charges and expenses relating thereto.
     (b) Distributions from the Trust. The Trustee will make distributions to
Participants and Beneficiaries from the Trust in satisfaction of the Company’s
obligations under the Plan in accordance with the terms of the Trust. The
Company is responsible for paying any benefits attributable to a Participant’s
Account that are not paid by the Trust.
     9.3 Status of Plan and Trust. The provisions of the Plan shall govern the
rights of a Participant to receive distributions pursuant to the Plan. The
provisions of the Trust shall govern the rights of the Company, Participants and
the creditors of the Company to the assets transferred to the Trust. The Company
shall at all times remain liable to carry out its obligations under the Plan.
Nothing contained in the Plan or Trust is to be construed as providing for
assets to be held for the benefit of any Participant or any other person or
persons to whom benefits are to be paid pursuant to the terms of the Plan, with
the Participant’s or other person’s only interest under the Plan being the right
to receive the benefits set forth herein. The Trust is established only for the
convenience of the Company and the Participants, and no Participant has any
interest in the assets of the Trust prior to distribution of such assets
pursuant to the Plan. To the extent the Participant or any other person acquires
a right to receive benefits under the Plan or the Trust, such right is no
greater than the right of any unsecured general creditor of the Company.
10. Amendment and Termination.
     10.1 Termination of Plan. By action of its Board, the Company may terminate
the Plan at any time. If the Plan is terminated, no additional deferrals or
deferral credits will be made with respect to affected Participants with respect
to the period after the effective date of the termination, but the Accounts of
affected Participants will continue to be credited with Investment Credits
pursuant to Section 5, until they are distributed pursuant to Sections 6, 7 or
8.
     10.2 Amendment of Plan.
     (a) By action of its Board, the Company may amend the Plan at any time and
in any manner, except that (i) no amendment may adversely affect a benefit to
which a Participant or the Beneficiary of a deceased participant is entitled
under the Plan as of the later of the adoption date or effective date of the
amendment, (ii) no amendment may cause the Plan to fail to meet the requirements
of Section 409A of the Code with respect to any Participant without such
Participant’s consent and (iii) no attempted amendment to Section 9.1(b), this
Section 10.2 or Section 14.9 will be effective with respect to any Change in
Control, as defined in Section 14.9 without regard to the attempted amendment,
occurring within twelve (12) months after the date on which the attempted
amendment is approved by the Company’s Board unless (x) each Participant
provides

11



--------------------------------------------------------------------------------



 



his or her prior written consent to the amendment, or (y) any such amendment is,
in the judgment of the Company’s Board, necessary in order to cause the Plan to
remain compliant with applicable laws and regulations and to ensure the
continued compliance of the Plan with Section 409A of the Code. Any amendment to
the Plan applies only to Participants whose separation from service with the
Company occurs after the effective date of the amendment unless the amendment
expressly otherwise provides.
     (b) In addition, notwithstanding anything to the contrary in the Plan, if
and to the extent the Administrator shall determine that the terms of the Plan
may result in the failure of the Plan, or amounts deferred by or for any
Participant under the Plan, to comply with the requirements of Section 409A of
the Code, then (to the extent applicable) the Administrator shall have the
authority (without any obligation to do so or to indemnify any Participant for
failure to do so) to take such action to amend, modify, cancel or terminate the
Plan or distribute any or all of the amounts deferred by or for a Participant,
or take such other actions as it determines are necessary or appropriate to
(i) exempt any Account from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Account, or
(ii) comply with the requirements of Section 409A of the Code and thereby avoid
the application of any penalty taxes under such Section.
     (c) Notwithstanding any provisions of the Plan to the contrary, if the
Administrator determines that delayed commencement of any portion of the Account
payable to a Specified Employee pursuant to the Plan is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
no portion of the Participant’s Account shall be payable to Participant prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Participant’s Separation from Service or (ii) the date of the
Participant’s death. Upon the expiration of the applicable deferral period set
forth in Section 409A(a)(2)(B)(i) of the Code, all payments deferred pursuant to
this Subsection (c) shall be paid in a lump sum to the Participant within
30 days following such expiration, and any remaining payments due to such
Participant shall be paid as otherwise provided by the Plan
11. Administration.
     11.1 Administrator. The general administration of the Plan and the duty to
carry out its provisions will be vested in the Corporate Governance Committee of
the Board or such other Board committee or person as may be subsequently
designated as Administrator by the Board. Any individual serving as
Administrator may be a Participant under the Plan, but any such individual who
is a Participant shall not vote or act on any matter relating solely to himself
or herself. Such committee may delegate such duties or any portion thereof to a
named person and may from time to time revoke such authority and delegate it to
another person. To the extent such authority has been delegated, references in
this Plan to the “Administrator” shall be deemed to include any person to whom
the applicable authority has been delegated.
     11.2 Plan Rules and Regulations. The Administrator has the discretionary
power and authority to make such Plan Rules as the Administrator determines to
be consistent with the terms, and necessary or advisable in connection with the
administration, of the Plan and to modify or rescind any such Plan Rules.

12



--------------------------------------------------------------------------------



 



     11.3 Administrator’s Discretion. The Administrator has the sole
discretionary power and authority to make all determinations necessary for
administration of the Plan, except those determinations that the Plan requires
others to make, and to construe, interpret, apply and enforce the provisions of
the Plan and Plan Rules whenever necessary to carry out its intent and purpose
and to facilitate its administration, including, without limitation, the
discretionary power and authority to remedy ambiguities, inconsistencies,
omissions and erroneous benefit calculations. In the exercise of its
discretionary power and authority, the Administrator will treat all similarly
situated persons uniformly. The Administrator’s interpretations, determinations,
regulations and calculations are final and binding on all persons and parties
concerned. However, the Administrator shall have no power to exercise discretion
as to the timing or form of benefit payments under the Plan.
     11.4 Specialist’s Assistance. The Administrator may retain such actuarial,
accounting, legal, clerical and other services as may reasonably be required in
the administration of the Plan, and may pay reasonable compensation for such
services. All costs of administering the Plan will be paid by the Company.
     11.5 Indemnification. The Company agrees to indemnify and hold harmless, to
the extent permitted by law, each director, officer and employee of the Company
and any subsidiary or affiliate of the Company against any and all liabilities,
losses, costs and expenses (including legal fees) of every kind and nature that
may be imposed on, incurred by, or asserted against such person at any time by
reason of such person’s services in connection with the Plan, but only if such
person did not act dishonestly or in bad faith or in willful violation of the
law or regulations under which such liability, loss, cost or expense arises. The
Company has the right, but not the obligation, to select counsel and control the
defense and settlement of any action for which a person may be entitled to
indemnification under this provision.
12. Claims Procedures.
     12.1 Submission of Claim. Any Participant or Beneficiary of a deceased
Participant (either being referred to in this Section as a “Claimant”) may
deliver to the Administrator a written claim for a determination with respect to
the amounts distributable to such Claimant from the Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
submitted within sixty (60) days after such notice was received by the Claimant.
Any other claim must be made within one hundred and eighty (180) days of the
date on which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant.
     12.2 Consideration by Administrator. The Administrator will consider a
Claimant’s claim within a reasonable time, but no later than ninety (90) days
after receiving the claim. The Administrator shall notify the Claimant in
writing:
     (a) that the claim has been allowed in full; or
     (b) that the claim has been denied in whole or in part, and such notice
must set forth in a manner calculated to be understood by the Claimant:
     (i) the specific reason(s) for the denial of the claim, or any part of it;

13



--------------------------------------------------------------------------------



 



     (ii) specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;
     (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
     (iv) an explanation of the claim review procedure set forth in
Sections 12.3 and 12.4 below.
     12.3 Review of Denied Claim. Within sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant’s duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s representative):
     (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;
     (b) may submit written comments or other documents; and/or
     (c) may request a hearing, which the Administrator, in its sole discretion,
may grant.
     12.4 Decision on Review. The Administrator shall render its decision on
review promptly and in any case within sixty (60) days of the later of the date
the Administrator receives the Claimant’s written request for a review of the
denial of the claim, or the date a hearing is held at Claimant’s request. In
rendering its decision, the Administrator shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision must be written in
a manner calculated to be understood by the Claimant, and it must contain:
     (a) specific reasons for the decision;
     (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
     (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits.
     12.5 Extensions of Time. The ninety (90) and sixty (60) day periods
specified in Sections 12.2 and 12.4 during which the Administrator must respond
to the Claimant may be extended by up to an additional ninety (90) and sixty
(60) days, respectively, if special circumstances beyond the Administrator’s
control so require.

14



--------------------------------------------------------------------------------



 



     12.6 Legal Action. A Claimant’s compliance with the foregoing provisions of
this Section 12 is a prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan.
     12.7 Claims Procedures for Disability Claims.
     (a) Consideration by Administrator. Notwithstanding anything in the Plan to
the contrary, in the case of a claim relating to the payment of a Disability
benefit under the Plan, within forty-five (45) days after the Claimant files the
claim, the Administrator shall notify the Claimant whether the claim has been
upheld or denied. This period may be extended for up to thirty (30) days if the
Administrator determines that such an extension is necessary and provides an
extension notice during the initial forty-five (45) day period. If an extension
is necessary, a decision shall be made within seventy (75) days after the
Claimant files the claim. A second extension may be granted if, prior to the end
of the first thirty (30) day period, if the Administrator notifies the Claimant
that such an extension is necessary. If a second extension is necessary a
decision shall be made within one hundred five (105) days after the Claimant
files the claim. If the Claimant failed to provide sufficient information to
determine whether benefits are covered or payable under the Plan, the Claimant
will have at least forty-five (45) days to complete the claim. If the
Administrator denies the claim, the Claimant shall be provided with written or
electronic notification of the following:
     (i) a description of any additional material or information necessary for
the Claimant to complete the claim and an explanation of why such material or
information is necessary;
     (ii) the specific reason or reasons for the denial;
     (iii) the specific reference to the pertinent provisions of the policy upon
which the decision is based;
     (iv) an explanation of the claim review procedure for appeal of the denial;
     (v) if the denial was based on an internal rule, guideline, protocol, or
other similar criterion, the specific internal rule, guideline, or other similar
criterion should be provided or a statement that such information was relied
upon and a copy will be provided to the Claimant free of charge; and
     (vi) if the decision was based on a medical necessity or experimental
treatment, an explanation of the scientific or clinical judgment for the denial,
applying the terms of the Plan to the Claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request.
     (b) Review of Denied Claim. Within one hundred eighty (180) days after the
Claimant receives notice that the claim has been denied, the Claimant may file a
written request to a new decision-maker who is not a subordinate of the initial
decision-maker of the claim denial. The Claimant is entitled to a new decision
on appeal, not simply a

15



--------------------------------------------------------------------------------



 



review of whether the initial decision was reasonable. If the denial was based
on medical judgment, the Administrator must consult with an independent health
care professional who has appropriate training and experience in the field of
medicine. Further, the Administrator must identify the medical or vocational
experts whose advice was obtained regardless of whether the advice was relied
upon in making the decision. The Claimant may also submit comments, documents,
records, and other information after the filing of the appeal that will be
considered even if this information was not submitted or considered during the
initial decision. Prior to this hearing, the Claimant shall have a reasonable
opportunity to review, upon request and free of charge, pertinent documents, and
records. The Administrator shall communicate the decision to the Claimant within
forty-five (45) days after receiving the appeal. This period may be extended one
time for up to forty-five (45) days if the Administrator determines that such an
extension is necessary and the Plan provides an extension notice during the
initial forty-five (45) day period. If an extension is necessary a decision
shall be made within ninety (90) days after the Claimant files the claim. If the
Administrator denies the review, the Claimant shall be provided with the
following information:
     (i) The specific reason or reasons for the denial;
     (ii) The specific references to the Plan provisions on which the denial is
based;
     (iii) A statement describing the voluntary appeal procedures;
     (iv) A statement that the Claimant is entitled upon request to receive,
free of charge, all documents, and records relating to the denial;
     (v) If the denial was based on an internal rule, guideline, protocol, or
other similar criterion, the specific internal rule, guideline, or other similar
criterion should be provided or a statement that such information was relied
upon and a copy will be provided to the Claimant free of charge;
     (vi) If the decision was based on a medical necessity or experimental
treatment, an explanation of the scientific or clinical judgment for the denial,
applying the terms of the Plan to the Claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request;
and
     (vii) The Claimant and the Plan may have other voluntary alternative
dispute resolution options, such as mediation.
13. Miscellaneous.
     13.1 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future.

16



--------------------------------------------------------------------------------



 



     13.2 Nonassignability. The benefits payable under the Plan and the right to
receive future benefits under the Plan may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered or subjected to any charge or legal
process. No part of any benefit payable shall, prior to actual payment, be
subject to seizure, attachment, garnishment or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by a Participant or
any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.
     13.3 Offsets. The Company may offset against amounts payable to a
Participant or Beneficiary under the Plan any amounts then owing to the Company
by such Participant or Beneficiary.
     13.4 Disputes. In the event of a dispute over whether any person is
entitled to a benefit under the Plan, the amount, form or timing of payment of
any such benefit or any other provision of the Plan, the person is responsible
for paying any costs he, she or it incurs, including attorney’s fees and legal
expenses, and the Company is responsible for paying any costs it incurs,
including attorney’s fees and legal expenses.
     13.5 No Warranties Regarding Tax Treatment. The Company makes no warranties
regarding the tax treatment to any person of any deferrals or payments made
pursuant to the Plan and each Participant will hold the Administrator and the
Company and its officers, directors, employees, agents and advisors harmless
from any liability resulting from any tax position taken in good faith in
connection with the Plan.
     13.6 Governing Law. To the extent that state law is not preempted by the
provisions of laws of the United States, all questions pertaining to the
construction, validity, effect and enforcement of the Plan will be determined in
accordance with the internal, substantive laws of the State of Minnesota without
regard to its conflict of laws rules of the State of Minnesota or any other
jurisdiction.
     13.7 Notices. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be in writing and either hand-delivered,
mailed or sent via overnight delivery service to the address below:
Nash-Finch Company
Attn: Vice President of Human Resources
7600 France Avenue South
Minneapolis, Minnesota 55435
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be in writing and either hand-delivered, mailed or sent
via overnight delivery service to the last known address of the Participant. Any
notice sent or delivered as provided hereunder shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the third business day
after deposit in the U.S. mail.

17



--------------------------------------------------------------------------------



 



     13.8 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns.
     13.9 Separability. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     13.10 Insurance. The Company, on its own behalf or on behalf of the
Trustee, may apply for and procure insurance on the life of any Participant, in
such amounts and in such forms as the Company may choose. The Company or the
Trustee, as the case may be, shall be the sole owner and beneficiary of any such
insurance. The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Company shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Company has applied
for insurance.
     13.11 Headings. The headings of Sections and Subsections are included
solely for convenience of reference; if there exists any conflict between such
headings and the text of the Plan, the text will control.
14. Definitions. The definitions set forth in this Section 14 apply in
construing the
Plan unless the context otherwise indicates.
     14.1 Account. “Account” means the bookkeeping account maintained with
respect to a Participant pursuant to Section 4.1 reflecting the amounts owed to
the Participant or the Participant’s Beneficiary under the terms of this Plan.
Subaccounts within any such Account may be established for any Participant to
the extent deemed necessary by the Administrator, and will include a Cash
Subaccount and a Share Subaccount.
     14.2 Administrator. The “Administrator” of the Plan is the Corporate
Governance Committee of the Board or such other committee or the person to whom
administrative duties are delegated pursuant to the provisions of Section 11.1,
as the context requires.
     14.3 Annual Installment Method. “Annual Installment Method” means a series
of annual cash installment payments (in the case of a Participant’s Cash
Subaccount) or annual installment Share distributions (in the case of a
Participant’s Share Subaccount) over a number of years selected by the
Participant in accordance with this Plan, with the amount of each installment
payment to be calculated by multiplying the Participant’s then current vested
Cash Subaccount balance by a fraction, the numerator of which is one and the
denominator of which is the remaining number of annual payments due the
Participant, and the number of Shares comprising each installment Share
distribution to be calculated by multiplying the Participant’s then current
vested Share Unit balance in his or her Share Subaccount by the same fraction
(and rounding the product to the nearest full Share). For purposes of
Section 409A of the Code, the Participant’s right to receive installment
payments pursuant to the Plan and this Section 14.3 shall be treated as a right
to receive a series of separate and distinct payments. For purposes of this
definition, a Participant’s “then current vested Cash Subaccount balance” or
“then current vested Share Unit balance” shall be (a) for the first annual
installment, the Participant’s vested Cash Subaccount balance or vested Share
Unit balance, as the case may be, as of the close of

18



--------------------------------------------------------------------------------



 



business on the Participant’s Benefit Distribution Date, and (b) for each
remaining annual installment, the comparable balances on the applicable
anniversary of the Participant’s Benefit Distribution Date. By way of example,
if the Participant elects a ten (10) year Annual Installment Method for the
Separation Benefit, the first payment or Share distribution shall be 1/10 of the
applicable vested balance, and the following year, the payment or Share
distribution shall be 1/9 of the applicable vested balance.
     14.4 Annual Retainer. “Annual Retainer” means the regular retainer payable
by the Company to a Qualified Director for a twelve (12) month period of service
as a Qualified Director, exclusive of fees specifically paid for attending or
chairing regular or special meetings of the Board and Board committees, fees or
special retainers paid for membership on standing Board committees or for
serving as the chair of the Board or standing Board committees, expense
allowances or reimbursements, insurance premiums and any other payments that are
determined by reference to factors other than holding office as a Qualified
Director.
     14.5 Beneficiary. “Beneficiary” means one or more persons, trusts, estates
or other entities, designated in accordance with Section 8, that are entitled to
receive benefits under this Plan upon the death of a Participant.
     14.6 Benefit Distribution Date. “Benefit Distribution Date” means the date
that triggers distribution of a Participant’s vested Account Balance. A
Participant’s Benefit Distribution Date shall be determined as follows:
     (a) If the Participant experiences a Separation from Service, his or her
Benefit Distribution Date for each Plan Year deferral shall be the date on which
the Participant experiences the Separation from Service, provided, however,
(i) if the Participant is a Specified Employee, his or her Benefit Distribution
Date with respect to a Plan Year shall be postponed to the last day of the
six-month period immediately following the date on which the Participant
experiences the Separation from Service, or (ii) in the event the Participant
changes his or her Separation Benefit election in accordance with Section 6.1(c)
with respect to a Plan Year, his or her Benefit Distribution Date for such Plan
Year shall be postponed in accordance with such Section 6.1(c); or
     (b) The date on which the Administrator is provided with proof that is
satisfactory to the Administrator of the Participant’s death, if the Participant
dies prior to the complete distribution of his or her vested Account balance; or
     (c) The date on which the Participant becomes Disabled.
     14.7 Board. “Board” means the board of directors of the Company.
     14.8 Cash Subaccount. “Cash Subaccount” means a Subaccount to which
deferrals of Director Cash Compensation are credited in U.S. dollars.
     14.9 Change in Control. “Change in Control” means:
     (a) Any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with the stock held by such
person or

19



--------------------------------------------------------------------------------



 



group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company. However, if any one person or
more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a Change in Control;
     (b) Any one person, or more than one person acting as a group acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company;
     (c) Any one person, or more than one person acting as a group acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) all or substantially all of the
assets of the Company immediately prior to such acquisition or acquisitions; or
     (d) A majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election;
provided, that the transaction or event described in subsection (a), (b), (c) or
(d) also constitutes a “change in control event,” as defined in Treasury
Regulation §1.409A-3(i)(5).
     14.10 Code. “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes a reference to that
provision as it may be amended from time to time and to any successor provision.
     14.11 Company. “Company” means Nash-Finch Company, and any successor to all
or substantially all of the Company’s assets or business.
     14.12 Director Cash Compensation. “Director Cash Compensation” means all
amounts payable in cash by the Company to a Qualified Director for his or her
services to the Company as a Qualified Director, (a) including an annual
retainer for Board and Board committee membership, an annual retainer for
chairing the Board or a Board committee, and fees specifically paid for
attending meetings of the Board and Board committees, but (b) excluding
equity-based compensation arrangements such as stock options and performance or
restricted stock units granted under equity-based compensation plans of the
Company, expense allowances or reimbursements and insurance premiums paid to or
on behalf of Qualified Directors.
     14.13 Disability; Disabled. “Disability” or “Disabled” means that a
Participant is, by reason of any medically determinable physical or mental
impairment, which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months:
     (a) unable to engage in any substantial gainful activity, or

20



--------------------------------------------------------------------------------



 



     (b) receiving income replacement benefits for a period of not less than
3 months under any accident and health plan covering Employees.
     14.14 Disability Benefit. “Disability Benefit” means the benefit set forth
in Section 6.2.
     14.15 Investment Credits. “Investment Credits” are the gains or losses
allocable to the Cash Subaccounts of Participants under Section 5 based on the
Measurement Funds elected by the Participant.
     14.16 Market Price. “Market Price” means the closing sale price for Shares
on a specified date or, if Shares were not then traded, on the most recent prior
date when Shares were traded, all as reported on the Nasdaq National Market or
such other exchange as the Shares may be traded from time to time.
     14.18 Participant. “Participant” is a current or former Qualified Director
to whose Account amounts have been credited pursuant to Section 3 and who has
not ceased to be a Participant pursuant to Section 2.4.
     14.19 Plan. “Plan” means the Amended and Restated Nash-Finch Company
Director Deferred Compensation Plan.
     14.20 Plan Rules. “Plan Rules” are rules, policies, practices or procedures
adopted by the Administrator pursuant to Section 11.2.
     14.21 Plan Year. “Plan Year” means a calendar year.
     14.22 Qualified Director. “Qualified Director” means an individual who is a
member of the Board and who is not a current employee of the Company or any of
its subsidiaries.
     14.23 Securities Act. “Securities Act” means the Securities Act of 1933, as
amended. Any reference to a specific provision of the Securities Act includes a
reference to that provision as it may be amended from time to time and to any
successor provision.
     14.24 Separation from Service. “Separation from Service” means the
Participant’s separation from service as a director with the Company,
voluntarily or involuntarily, for any reason other than Disability or death.
     14.25 Separation Benefit. “Separation Benefit” means the benefit set forth
in Section 6.1.
     14.26 Share Subaccount. “Share Subaccount” means an account to which
amounts are credited in Share Units.
     14.27 Share Unit. “Share Unit” means a unit credited to a Participant’s
Share Subaccount pursuant to the Plan, each of which represents the equivalent
of one Share.

21



--------------------------------------------------------------------------------



 



     14.28 Shares. “Shares” means shares of common stock of the Company,
$1.66-2/3 par value, or such other class or kind of shares or other securities
as may be applicable pursuant to Section 5.2(b).
     14.29 “Specified Employee” means Specified Employee” means any Participant
who, as of the date of such Participant’s Separation from Service, is determined
to be a “key employee” of the Company and, at such time, the Company has any
stock that is publicly traded on an established securities market or otherwise.
For purposes of this definition, a Participant is a “key employee” if the
Participant meets the requirements of Sections 416(i)(1)(A)(i), (ii) or (iii) of
the Code (applied in accordance with the Treasury Regulations thereunder and
disregarding Section 416(i)(5) of the Code) at any time during the twelve
(12) month period ending on the last day of the Company’s applicable fiscal year
(referred to as the “identification date” below). If a Participant is a “key
employee” as of the identification date, such Participant shall be treated as a
“key employee” for the entire twelve (12) month period beginning on the first
day of the fourth month following the identification date. For purposes of this
definition, a Participant’s compensation for the twelve (12) month period ending
on an identification date shall mean such Participant’s compensation, as
determined under Treasury Regulation Section 1.415(c)-2(d)(4), from the Company
for such period.
     14.30 Trust. “Trust” means any trust or trusts established by the Company
pursuant to Section 9.1.
     14.31 Trustee. “Trustee” means the independent corporate trustee or
trustees that at the relevant time has or have been appointed to act as Trustee
of the Trust.
     14.32 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

22